Citation Nr: 0117409	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  96-43 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a rating in excess of 30 percent for a left 
wrist disorder for the periods from June 1, 1995, to August 
30, 1995; from February 1, 1996, to June 24, 1997; and from 
August 1, 1997, to April 7, 1998.

(The issue of entitlement to a waiver of an overpayment of 
work study compensation benefits in the amount of $158.03, is 
addressed in a separate decision under the same docket 
number).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1978 to 
September 1980.  Further, the record reflects that she had 
additional service with the Army National Guard, which 
included active service from June 1994 to May 1995.

This matter is before the Board of Veterans' Appeals (Board) 
from a June 1995 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which granted service connection for a left wrist 
disorder.  The RO in Portland, Oregon, currently has 
jurisdiction over the veteran's claims file.

The record reflects that the veteran has been assigned 
several temporary total ratings for her left wrist disorder 
pursuant to 38 C.F.R. § 4.30, for the periods from August 31, 
1995, to January 31, 1996; June 25, 1997, to July 31, 1997; 
and from April 8, 1998, to May 31, 1999.  Effective June 1, 
1999, the veteran was assigned a 70 percent rating for her 
left wrist disorder pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5125, for loss of use of the left hand.  This is the 
maximum schedular rating available under any of the 
potentially applicable Diagnostic Codes.  Accordingly, the 
Board has construed the issue on appeal as entitlement to a 
rating in excess of 30 percent for a left wrist disorder for 
the periods from June 1, 1995, to August 30, 1995; from 
February 1, 1996, to June 24, 1997; and from August 1, 1997, 
to April 7, 1998.

The veteran provided testimony regarding her left wrist 
disorder at a personal hearing conducted before personnel at 
the RO in September 1998, a transcript of which is of record.  
Further, it is noted that the veteran was scheduled to 
provide testimony at a personal hearing before a Member of 
the Board in May 2001, but she failed to appear.  Thus, her 
request for a personal hearing before a Member of the Board 
is deemed withdrawn.  38 C.F.R. § 20.704(d) (2000).

By a May 2001 statement, the veteran's representative noted 
that the veteran still had the following open issues; spastic 
colon, residual of GI bleed due to NSAID; left elbow 
secondary to left shoulder and left wrist; right hand and 
right wrist secondary to overuse created b y loss of use of 
dominant hand; right shoulder secondary to left shoulder and 
left wrist; back condition; neck condition; and individual 
unemployability.  As the record does not appear to contain a 
formal adjudication of these claims, they are referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  All reasonable development necessary for the disposition 
of the present appeal has been completed.

2.  The medical evidence on file does not show that the 
veteran's left wrist disorder was manifest by nonunion of the 
radius and ulna with flail false joint, nonunion of the ulna 
in the upper half of the major extremity with false movement 
and loss of bone substance (1 inch (2.5 centimeters) or more) 
and marked deformity, nonunion of the radius in the lower 
half with false movement and loss of bone substance (1 inch 
(2.5 centimeters) or more) and marked deformity, the hand 
fixed in supination or hyperpronation, ankylosis, severe 
incomplete paralysis of the left hand, or loss of use of the 
left hand during any of the pertinent periods.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for a left 
wrist disorder are not met for the periods from June 1, 1995, 
to August 30, 1995; from February 1, 1996, to June 24, 1997; 
and from August 1, 1997, to April 7, 1998.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.350, 4.1, 4.2, 
4.10, 4.14, 4.40, 4.45, 4.59, 4.63, 4.71a (Diagnostic Codes 
5024, 5125, 5210-5215), 4.123, 4.124, 4.124a (Diagnostic 
Codes 8514 and 8516) (2000); Fenderson v. West, 12 Vet. 
App. 119 (1999); Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The record reflects that the veteran's left wrist disorder 
has been diagnosed in the past as tenosynovitis.  Pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5024, tenosynovitis is 
rated on limitation of motion of affected parts as 
degenerative arthritis.  Diagnostic Code 5215 provides that 
limitation of motion of the wrist to less than 15 degrees of 
dorsiflexion or where palmar flexion is limited in line with 
the forearm, a 10 percent evaluation is for assignment.  This 
is the maximum rating available under this Code.  
Accordingly, it does not provide a basis for a rating in 
excess of 30 percent, and will not be considered in the 
current appeal.

Other potentially applicable criteria are found at Diagnostic 
Codes 5210 to 5214.

Diagnostic Code 5210 provides that a 50 percent evaluation 
may be assigned for the major extremity if there is nonunion 
of the radius and ulna with flail false joint.

Diagnostic Code 5211 pertains to impairment of the ulna.  
Under this Code, a 40 percent rating is warranted for 
nonunion in the upper half of the major extremity with false 
movement with loss of bone substance (1 inch (2.5 
centimeters) or more) and marked deformity.  This is the only 
basis for a rating in excess of 30 percent under this Code.

Diagnostic Code 5212 pertains to impairment of the radius.  
Under this Code a 40 percent rating is warranted for nonunion 
in the lower half with false movement and loss of bone 
substance (1 inch (2.5 centimeters) or more) and marked 
deformity.  This is the only basis for a rating in excess of 
30 percent under this Code.

Diagnostic Code 5213 pertains to loss of supination and 
pronation.  Under this Code, when the hand is fixed in 
supination or hyperpronation, a 40 percent evaluation is for 
assignment.  This is the only basis for a rating in excess of 
30 percent under this Code.

Diagnostic Code 5214 provides criteria for ankylosis of the 
wrist.  Under this Code, when there is favorable ankylosis in 
20 to 30 degrees of dorsiflexion, the disability will be 
rated at 30 percent if it is the major hand, and 20 percent 
if it is the minor hand.  Any other position, except 
favorable, receives a 40 percent rating for the major hand 
and 30 percent for the minor hand.  Unfavorable ankylosis, in 
any degree of palmar flexion, or with ulnar or palmar 
deviation, receives a 50 percent rating for the major hand 
and 40 percent for the minor hand.  Extremely unfavorable 
ankylosis is rated as the loss of use of hands under 
38 C.F.R. § 4.71a, Diagnostic Code 5125.

Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury or surgical procedure.  Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).

Normal wrist dorsiflexion is 70 degrees, normal wrist palmar 
flexion is 80 degrees, wrist ulnar deviation is 45 degrees 
and wrist radial deviation is 20 degrees. 38 C.F.R. § 4.71, 
Plate I.

The RO has also evaluated veteran's service-connected left 
wrist disorder pursuant to Diagnostic Code 8714, which 
pertains to neuralgia of the radial nerve.  

In rating peripheral nerve disability, neuritis, 
characterized by loss of reflexes, muscle atrophy, sensory 
disturbances, and constant pain, at times excruciating, is to 
be rated on the scale provided for injury of the nerve 
involved, with a maximum equal to severe, incomplete, 
paralysis.  The maximum rating to be assigned for neuritis 
not characterized by organic changes referred to in this 
section will be that for moderate, or with sciatic nerve 
involvement, for moderately severe, incomplete paralysis.  38 
C.F.R. § 4.123.

Under 38 C.F.R. § 4.124, cranial or peripheral neuralgia, 
characterized usually by a dull and intermittent pain, of 
typical distribution so as to identify the nerve, is to be 
rated on the same scale (as neuritis), with a maximum equal 
to moderate incomplete paralysis.  Further, under 38 C.F.R. § 
4.124a, disability from neurological disorders is rated from 
10 percent to 100 percent in proportion to the impairment of 
motor, sensory, or mental function.  With partial loss of use 
of one or more extremities from neurological lesions, rating 
is to be by comparison with mild, moderate, severe, or 
complete paralysis of the peripheral nerves.  The term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type picture for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.

The use of Diagnostic Code 8714 indicates that the radial 
nerve is the affected nerve in the instant case.  Diagnostic 
Code 8514 provides criteria for radial nerve palsy.  
38 C.F.R. § 124a.  Under this Code, a 20 percent disability 
rating is warranted for mild incomplete paralysis of the 
musculospiral nerve (radial nerve) of the major upper 
extremity.  A 30 percent rating requires moderate incomplete 
paralysis.  A 50 percent rating requires severe incomplete 
paralysis.  A 70 percent rating requires complete paralysis 
with drop of hand and fingers, perpetual flexion of the wrist 
and fingers, adduction of the thumb with the thumb falling 
within the line of the outer border of the index finger, an 
inability to extend the hand at the wrist, an inability to 
extend the proximal phalanges of the fingers, and inability 
to extend the thumb, and inability to move the wrist 
laterally, weakened supination of the hand, weakened 
extension and flexion of the elbow, and the loss of synergic 
motion of the extensors which seriously impairs the hand 
grip.  (Total paralysis of the triceps occurs only as the 
greatest rarity).

The record also reflects that the veteran has impairment of 
the ulnar nerve, which is evaluated pursuant to Diagnostic 
Code 8516.  Under this Code, mild incomplete paralysis of the 
ulnar nerve warrants a 10 percent rating.  A 30 percent 
rating requires moderate incomplete paralysis.  A 40 percent 
evaluation requires severe incomplete paralysis.  A 60 
percent evaluation is warranted for complete paralysis of the 
ulnar nerve of the major extremity exhibited by the "griffin 
claw" deformity due to flexor contraction of the ring and 
little fingers, very marked atrophy in the dorsal interspace 
and thenar and hypothenar eminences; loss of extension of the 
ring and little fingers, inability to spread the fingers (or 
reverse), inability to adduct the thumb; and weakened flexion 
of the wrist.

The provisions of 38 C.F.R. § 4.14 preclude the assignment of 
separate ratings for the same manifestations under different 
diagnoses.  See also Esteban v. Brown, 6 Vet. App. 259 
(1994).  Since Diagnostic Codes 8514 and 8516 both concern 
paralysis of the hand, the veteran would not be entitled to 
separate ratings for median, radial, and ulnar nerve 
impairment. 

As noted above, the veteran is currently in receipt of a 70 
percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5125, 
for loss of use of the major hand.

Loss of use of a hand or a foot, for the purpose of special 
monthly compensation, will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function of the hand or foot, whether the acts of 
grasping, manipulation, etc., in the case of the hand, or of 
balance and propulsion, etc., in the case of the foot, could 
be accomplished equally well by an amputation stump with 
prosthesis.  Extremely unfavorable complete ankylosis of the 
knee, or complete ankylosis of two major joints of an 
extremity, or shortening of the lower extremity of 3 1/2 
inches (8.9 cms.) or more, will be taken as loss of use of 
the hand or foot involved.  38 C.F.R. §§ 3.350(a)(2), 4.63.

VA has a duty to assist the veteran in developing facts 
pertinent to his claim, and to notify him of the evidence 
necessary to complete an application for benefits.  Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The Board notes that the RO did not 
have the benefit of the explicit provisions of the VCAA when 
it adjudicated the case below.  Nevertheless, the Board finds 
that VA's duties have been fulfilled in the instant case.  
Here, the RO accorded the veteran several examinations in 
relation to this claim, and advised her of the evidence 
necessary to substantiate this claim, including the 
applicable criteria for a higher disability rating.  Further, 
the veteran has not identified any pertinent evidence that is 
not of record.  Thus, the Board finds that the duty to assist 
and duty to notify provisions of the VCAA have been 
fulfilled, and that no additional assistance to the veteran 
is required based on the facts of the instant case.


Background.  The evidence on file includes the veteran's 
service medical records, VA outpatient treatment records, VA 
hospitalization reports regarding various surgeries on the 
veteran's left wrist, VA vocational rehabilitation records, 
several VA examination reports, as well as the veteran's own 
statements and hearing testimony.

The VA outpatient treatment records reflect treatment on 
various occasions for left wrist problems, among other 
things.  

The VA vocational rehabilitation records from 1996 reflect 
that the veteran received training and was certified as a 
neon sign fabricator.  However, records from 1999 and 2000 
reflect that she was in a horticulture program with the goal 
of becoming a green house manager.

The record reflects that the veteran is left hand dominant.

The veteran was noted to have a 1 1/2 inch scar on her left 
wrist on a December 1992 enlistment examination for the Army 
National Guard.  Further, she reported at the time of this 
examination that she had had surgery on her left wrist in 
1984 and 1987, both of which were to release the first dorsal 
wrist compartment of the left hand.  Her service medical 
records reflect that she injured her left wrist during a 
volleyball game in June 1994.  Thereafter, she had follow-up 
treatment on various occasions for left wrist problems, and 
received several limited duty profiles as a result thereof.  
For example, a July 1994 occupational therapy note had an 
assessment of activity limits in dominant hand due to 
painfully limited wrist movement, which appeared due to soft-
tissue injury over the distal radius, and subluxation of the 
extensor carpi ulnaris (ECU) tendon at wrist.  She was also 
diagnosed with tenosynovitis during service. 

An August 1994 X-ray of the veteran's left wrist revealed a 2 
millimeter calcification projecting in the radial side of the 
scaphotrapezial joint, not intra-articular, differential as 
listed above.  Otherwise, normal left wrist.  

The veteran underwent a VA general medical examination in 
January 1995, which included evaluation of her left wrist.  
At this examination, she described her history of left wrist 
problems, and reported that she continued having problems 
with aching of the left wrist.  It was noted that she was 
being followed by the VA Orthopedic Hand Clinic.  She 
reported that she had aching if she did any writing, and that 
she was unable to write for more than a minute or two at a 
time.  Further, she was unable to do any hand work or heavy 
tool use.  She reported that there were two days in January 
where she was able to do really no exertion with her left 
hand.  She took Tylenol a couple of times of week for this 
discomfort.  Moreover, she reported that she was in school, 
but that she was having difficulty taking notes because of 
the aching in the hand.  Also, she was unable to lift 
anything weighing more than 5 to 10 pounds because of left 
wrist pain.  She had no other associated symptoms.  

Examination of the left wrist revealed a 1.75 cm scar over 
the extensor tendons of the left thumb.  The tendons were 
found to be quite prominent due to a tendon sheath release 
procedure and some mild soft tissue changes, but no acute 
inflammatory change.  The examiner stated that the veteran 
seemed to have normal movement of the metacarpal phalangeal 
(MP) joint, but she did have some discomfort on exertion of 
the MP joint, particularly extending against resistance.  
Otherwise, the veteran seemed to have normal movement in the 
wrist.  

Service connection was granted for left wrist tenosynovitis 
by a June 1995 rating decision.  

The record reflects that the veteran underwent a left ECU 
tendon pulley reconstruction on August 31, 1995.  Discharge 
diagnosis was left ECU subluxation.  VA occupational therapy 
progress notes are on file following this surgery, dated in 
1995 and 1996.  Records dated in March 1996 note that the 
veteran appeared to have followed through with home exercise 
program as evidenced by gains in range of motion, and that 
she had increased functional use of the left hand as 
evidenced by self-initiated participation in craft 
activities, painting, etc.  However, the veteran continued to 
experienced difficulty with activities which required 
simultaneous supination and grip.

The veteran subsequently underwent a VA joints examination in 
November 1995.  At this examination, she reported that she 
had had a tendon graft and tendon stabilization procedure 
performed on August 31, 1995.  It was noted that she was in a 
cast for a month after the procedure, and wore a splint on 
the wrist at the time of the examination.  She reportedly 
went to physical therapy once a week, and did exercises at 
home twice daily.  It had gotten to the point where she could 
write for five minutes three times a day, and use a keyboard 
for three to five minutes three times a day.  However, she 
was not yet able to do any strenuous activities with the 
wrist.  Additionally, it was noted that she had had some 
paresthesia on the palm of the hand since the time of the 
surgery, some discomfort over the scar, itself, and ongoing 
impaired range of motion.  The veteran reported that the 
pains seemed to be improving somewhat as the days and weeks 
went by.  She had no other complaints related to the wrist.

On examination, the examiner noted that the veteran wore a 
splint on the left wrist.  After the veteran removed the 
splint, it was noted that there were two old surgical scars, 
one inch each, on the radial side, and a 2 1/4 inch scar on the 
dorsoulnar aspect of the wrist.  Further, there was 
tenderness over this ulnar scar.  However, no swelling was 
apparent.  The veteran was found to have an area of decreased 
sensation in the palmar aspect of the palmar proximal aspect 
of the left hand, about 1 inch by 2 inches.  Range of motion 
was as follows: flexion to about 30 degrees; extension to 
about 45 degrees; radial flexion to about 20 degrees; and 
ulnar flexion to about 15 degrees.  Moreover, her grip 
strength was found to be perhaps 70 percent on the left 
compared to the right.  No other neurovascular abnormalities 
of the left wrist or left hand were noted.  

The examiner's overall assessment was status post-left wrist 
tenosynovitis following a volleyball incident in June 1994.  
Additionally, the examiner noted that the veteran had had 
surgery in August 1995, that she continued in her post-op 
recovery, and had ongoing impaired range of motion, 
tenderness, and exertional discomfort in the wrist as 
described.  The examiner further commented that the veteran 
seemed to be continuing to improve in function of the left 
wrist, but that the medical records from physical therapy, as 
well as surgical reports in follow-up, would be helpful in 
further ascertaining the nature and prognosis of the left 
wrist functioning.

In June 1996, the veteran underwent a VA examination for the 
hand, thumb, and fingers.  At this examination, the veteran 
described her August 1995 surgery, but the examiner noted 
that these records were not available for review.  The 
veteran reported that she was placed in a left upper 
extremity cast for approximately four weeks, and then wore an 
upper extremity immobilizer for approximately three months 
with resultant left upper extremity stiffness and residual 
discomfort.  She denied any subsequent surgery since August 
1995.  Additionally, she reported that she had experienced 
residual left upper extremity weakness and clumsiness with 
aching discomfort at the left ulnar styloid, which she rated 
as a 3-4 out of 10 in severity.  Further, this was 
accompanied by a left proximal forearm aching discomfort at 
the medial aspect which she was unable to rate on a 1 to 10 
scale.  The veteran denied infectious complications of her 
surgical procedure.  However, she had had significant 
difficulty with the left upper extremity immobilization 
device due to wrist discomfort, and had had unsatisfactory 
modifications and discontinued use of that device.  Moreover, 
she reported that her aching sensation occurred with left 
upper extremity wrist flexion and extension, performing 
normal activities in her arts and crafts, as well as 
mechanical activities.  She also had aching discomfort with 
activities such as turning doorknobs and keys with difficulty 
due to left wrist weakness.  Relieving factors included rest, 
heat, Tylenol PM.  She avoided nonsteroidal anti-
inflammatories due to gastric discomfort.  Nevertheless, she 
did use these for symptomatic episodes.  She reported that 
she had been unable to use power tools she previously used 
due to left wrist discomfort.  Also, she was aware of 
deformities of the left wrist as a result of surgery which 
were a minor inconvenience.  She further reported that she 
had had EMG and nerve conduction studies performed which were 
within normal limits.  However, no such records were 
available for the examiner's review.

On examination, it was noted, in part, that the bilateral 
forearms and wrists were palpated and inspected with mild 
tenderness at the left radial styloid without effusion or 
erythema.  There was a well-healed, 9 cm, S-shaped, vertical 
surgical scar overlying the left radial styloid, and a 5 cm 
well-healed surgical scar overlying the left medial ulnar 
styloid.  Upper extremity, wrist and finger opposition was 
fully intact and strength with abduction/adduction was fully 
normal and symmetric.  Auscultation of the moving wrist was 
without crepitus and palpation was without discomfort.  It 
was noted that the left and right wrists were measured with 
wrist circumference 15 cm and symmetric distal to the radial 
and ulnar styloids.  Range of motion for the left wrist was 
as follows: left upper extremity pronation zero to 90 
degrees; supination diminished at zero to 55 degrees; left 
wrist flexion, zero to 80 degrees; left wrist extension, zero 
to 75 degrees; wrist ulnar deviation, zero to 45 degrees; and 
wrist radial deviation, zero to 30 degrees and symmetric.  
Sensation was intact to light touch and sharp sensation in 
upper extremity, forearms, and medial and lateral aspects of 
the right and left hand and fingers.  Distal neurovascular 
was found to be fully intact.  However, grip strength was 
noted to be mildly diminished on the left.  Finkelstein test 
was without pain at the radial styloid (negative for chronic 
stenosing tenosynovitis).  Percussion on the radial side of 
the palmaris longus was without tingling.  Based on the 
foregoing, the examiner's assessment was left wrist tendon 
release procedure performed in August 1995, without records 
of this surgical intervention for review.  The examiner 
commented that there was residual mild decreased range of 
motion, status post physical therapy and orthopedic follow-up 
at the VA Medical Center (VAMC) with improved left wrist 
range of motion from previous evaluation as well as decreased 
painful symptoms.  Moreover, it was noted that X-ray 
evaluation of the left wrist for interval and post-surgical 
changes was pending.

The veteran underwent a VA joints examination in May 1997.  
At this examination, the veteran reported that she had had 
continued difficulties with left wrist pain and loss of range 
of motion since her August 1995 surgery.  She reported that 
she experienced pain on a daily basis in the left wrist at 
the surgical site.  There was some extension of the pain into 
the mid-forearm medially.  It was noted that range of motion 
was reduced in pronation, supination, palmar, and 
dorsiflexion.  The veteran reported that the wrist was stiff 
in the morning, and that she found hot water somewhat 
helpful.  She did not use any splints, or anti-inflammatories 
as she did not tolerate them from a gastrointestinal 
standpoint.  

Examination of the veteran's left wrist revealed a 7 cm scar 
over the posterior medial aspect of the wrist.  There was 
some tenderness of ulnar styloid.  However, there was no 
crepitation.  There was some tenderness proximally along the 
medial posterior distal forearm.  Range of motion was as 
follows: 45 degrees of palmar flexion; 44 degrees of 
dorsiflexion; 35 degrees of ulnar deviation; 20 degrees of 
radial deviation; pronation to 80 degrees; and supination to 
45 degrees.  Additionally, there was a well-healed scar over 
the lateral aspect of the wrist form prior surgery, prior to 
the military, which involved tendonitis according to the 
veteran.  This area was found to be non-inflamed, non-tender, 
with no crepitation noted.  Based on the foregoing, the 
examiner's diagnoses included subluxation left ECU tendon 
status post left ECU tendon pulley reconstruction with loss 
of range of motion and constant pain.

By a statement received in May 1997, a VA physician reported 
that the veteran would be undergoing left hand surgery in 
June for which she would need four weeks of recovery.  
Thereafter, on June 25, 1997, the veteran underwent an ECU 
tenodesis for a subluxating ECU tendon.  Additionally, it was 
noted that she had a retained foreign body in the left small 
finger of the metacarpal head, which was removed during this 
surgical procedure.  

The record reflects that service connection was granted for a 
residual surgical scar of the left wrist by a November 1997 
rating decision.

The veteran underwent a new VA joints examination in February 
1998.  At this examination, the veteran reported her history 
of left wrist surgeries, and that her current treatment 
involved careful activity plus occasional splinting of the 
left wrist.  Her comfort level allowed operating a car for at 
least two hours, associated with increasing buttock 
discomfort from sitting and associated with increasing left 
wrist pain.  She reported that she usually did not drive more 
than about an hour because of these symptoms.  Walking was 
okay for at least thirty minutes and was tolerated well.  
Further, she reported that the left forearm was painful in 
the distal one-half, but did not feel numb.  The left wrist 
joint had bothersome pain and loss of motion.  The left hand 
had occasional pain in the ulnar two digits and some feelings 
of weakness.  The hand did not feel numb.  

On examination, the examiner noted that wrist motion allowed 
flexion 80/65, extension 75/60, radial deviation 20/15, ulnar 
deviation 45/30, pronation 90/65, and supination 90/75.  It 
was noted that the veteran's left wrist was painful with 
these various movements.  Further, it was noted that there 
was a 3/4 inch scar on the radial aspect from the first two 
surgeries, which was nontender.  Conversely, there was a 3 
inch scar dorsally over the distal forearm and wrist, over 
the ulna, which was very tender.  Forearm circumference was 
noted to be equal at 9 1/4 inches.  The examiner commented that 
this represented some atrophy on the left, since it was the 
veteran's dominant side and should have been at least 3/8 of 
an inch larger in circumference.  The left wrist was found to 
be tender at the dorsal aspect, the carpal tunnel, and on the 
ulnar aspect.  Also, the ECU tendon was tender 1 1/2 inches 
proximal from the wrist.  The ulnar nerve had a mild 
tenderness on the left.  Sensation and intrinsic muscle 
functions were normal in both hands on this examination.  
Similarly, both hands had full motion with no tenderness.  It 
was noted that the fifth finger had a 3/4 inch scar on the 
dorsal aspect of the metacarpal joint from excision of glass 
in about 1996 or 1997, which was a foreign body.  Moreover, 
it was noted that the wrist pain was mainly at the ECU area 
with gripping.  It was noted that the ECU tendon was working 
well with various activities.  

The examiner noted that diagnosis was requested only for the 
left wrist, but that he added the left hand because of 
overlapping symptoms.  Based on the foregoing, the examiner 
concluded that the left wrist was status post two surgeries 
regarding ECU tendon problems, as well as two surgeries 
earlier on the radial aspect of the wrist.  The examiner 
commented that continued pain was mostly at the ECU area, and 
was diagnosed as bothersome scarring, plus some moderate 
continuing tendonitis of that tendon.  Further, the examiner 
concluded that the left hand had some symptoms of weakness 
and occasional pain.  The weakness was diagnosed as muscular 
inhibition secondary to wrist pain.  The occasional pain in 
the ulnar two digits was diagnosed as some referred pain from 
the wrist, plus some bothersome scarring at the excision of a 
foreign body at the fifth finger metacarpal joint.  Moreover, 
the examiner opined that the veteran would probably continue 
to have bothersome symptoms, that the present conservative 
treatment was reasonable, and that further surgery was a 
possibility.

As an additional matter, the examiner noted that a claims 
file was available and was reviewed, as well as clinical 
records.  The examiner further noted that he was asked to 
comment on subjective factors.  Accordingly, the examiner 
stated that the veteran had some feelings of weakness and 
easy fatiguing at the left wrist.  Coordination was okay.  
The examiner opined that symbolic loss of motion of 20 
percent of all wrist motions would represent this.  Further, 
the veteran had some daily flare-ups of symptoms in the wrist 
associated with use, and improved by heat.  The examiner 
opined that a symbolic loss of motion of 10 percent would 
adequately symbolize these daily flare-ups.  It was noted 
that the veteran did have pain with use, as indicated by 
these flare-ups.  Regarding the muscles, the examiner stated 
that the veteran did have a mild to moderate muscle atrophy 
in the left forearm as indicated by the circumference not 
being greater than the other side, even though this was her 
dominant side.  The examiner noted that pronation and 
supination were both decreased, as noted on the examination 
report.  With respect to "subjective versus objective," the 
examiner commented that the veteran had some scarring in the 
wrist, and that there was objective evidence that this would 
be bothersome.  However, there were also factors indicating 
some subjective increase in symptoms.  The examiner stated 
that if he were asked to put a percentage on this, he would 
say that 70 percent of the symptoms at the left wrist and 
hand were explained by objective problems at the wrist, while 
30 percent of the symptoms in that area represented a 
worsening of the objective problem by subjective factors such 
as chronic tension and/or depression.  

On April 8, 1998, the veteran underwent a left wrist 
arthroscopy and left ulnar wrist shortening at a VAMC.  

At her September 1998 personal hearing, the veteran testified 
about the numerous surgical procedures she had undergone for 
her left wrist disorder, and described her current 
symptomatology.  She also testified that she had been trained 
to make neon signs, but was unable to find work because of 
her disability.

By a September 1999 Review Officer's Decision and concurrent 
Supplemental Statement of the Case, the veteran was granted a 
70 percent rating for her left wrist disorder based upon loss 
of use of the hand pursuant to Diagnostic Code 5125.  
Further, the veteran was granted increased ratings of 30 
percent for the periods from June 1, 1995, to August 30, 
1995; from February 1, 1996, to June 24, 1997; and from 
August 1, 1997, to April 7, 1998.  

The Board notes that there are additional medical records on 
file following the veteran's April 1998 left wrist surgery, 
including a March 2000 VA joints examination, and an addendum 
to this report promulgated in September 2000.  However, as 
noted above, the veteran was awarded a temporary total rating 
from April 8, 1998, to May 31, 1999, and was granted a 70 
percent rating for loss of use of the left hand effective 
June 1, 1999, which is the maximum rating available under any 
of the potentially applicable Diagnostic Codes.  Accordingly, 
for the purposes of this appeal, the Board will not address 
the impairment attributable to the left wrist after April 7, 
1998.


Analysis.  As mentioned above, the Board's focus in the 
instant case is the level of the veteran's left wrist 
impairment for the periods from June 1, 1995, to August 30, 
1995; from February 1, 1996, to June 24, 1997; and from 
August 1, 1997, to April 7, 1998.  For the reasons stated 
below, the Board finds that the veteran is not entitled to 
ratings in excess of 30 percent for any of these pertinent 
periods.

In the instant case, the Board notes that the veteran's left 
wrist disorder has required ECU tendon pulley reconstruction 
in August 1995, as well as left ulnar wrist shortening in 
April 1998.  Nevertheless, the medical evidence on file does 
not show that the veteran's left wrist disorder was manifest 
by nonunion of the radius and ulna with flail false joint, 
nor nonunion of the ulna in the upper half of the major 
extremity with false movement and loss of bone substance (1 
inch (2.5 centimeters) or more) and marked deformity, nor 
nonunion of the radius in the lower half with false movement 
and loss of bone substance (1 inch (2.5 centimeters) or more) 
and marked deformity, during any of the pertinent periods.  
Accordingly, the veteran is not entitled to a rating in 
excess of 30 percent under Diagnostic Codes 5210 to 5212 for 
any of the distinctive periods that are the subject of this 
appeal.

The Board acknowledges that the medical records, as well as 
the veteran's own statements, reflect that her service-
connected disability has resulted in pain and decreased range 
of motion of the left wrist, as well as impairment to her 
left hand.  This includes decreased supination and pronation.  
However, a review of the objective medical evidence, 
including the various VA examination reports noted above, 
does not show that her hand has ever been fixed in supination 
or hyperpronation during any of the pertinent periods of 
time.  Accordingly, the veteran is not entitled to a rating 
in excess of 30 percent under Diagnostic Code 5213 for any of 
the distinctive periods that are the subject of this appeal.

The Board notes that the medical evidence on file does not 
show that the veteran's left wrist disorder has ever been 
manifest by ankylosis.  Consequently, Diagnostic Code 5214 is 
not for application in the instant case.

With respect to the provisions of Diagnostic Codes 8514 and 
8516, the Board finds that the evidence on file does not 
support a finding that the left wrist disorder resulted in 
severe incomplete paralysis for any of the pertinent periods.  
Therefore, the veteran is not entitled to a rating in excess 
of 30 percent under either of these Codes for any of the 
distinctive periods that are the subject of this appeal.  For 
example, the January 1995 VA general medical examiner stated 
that the veteran seemed to have normal movement of the MP 
joint, but she did have some discomfort on exertion of the MP 
joint, particularly extending against resistance.  Otherwise, 
the veteran seemed to have normal movement in the wrist.  On 
the subsequent VA joints examination of November 1995, the 
veteran's grip strength was found to be 70 percent on the 
left compared to the right, which indicates no more than 
moderate incomplete paralysis.  Similarly, the June 1996 VA 
examination resulted in a finding of no more than mild 
decreased range of motion.  Moreover, the examiner commented 
that the veteran demonstrated improved left wrist range of 
motion from previous evaluation as well as decreased painful 
symptoms.  The February 1998 VA joints examination showed 
sensation and intrinsic muscle functions were normal in both 
hands on this examination.  Further, both hands had full 
motion with no tenderness.  The Board also notes that these 
objective medical findings indicate that the veteran did not 
have loss of use of her left hand for any of the pertinent 
periods.  Consequently, the veteran is not entitled to a 
rating in excess of 30 percent under Diagnostic Codes 5125, 
8514, or 8516.

As previously noted, the Board has acknowledged that the 
veteran's left wrist disorder is manifest by pain and 
decreased range of motion in the left wrist and hand.  
Further, the February 1998 VA examiner opined that the 
veteran would have additional left wrist and hand impairment 
during flare-ups.  Thus, the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 are applicable in the instant case.  However, 
despite these subjective complaints of pain, the record does 
not contain objective evidence by which it can be factually 
ascertained that there is or would be any functional 
impairment attributable to the veteran's complaints of pain 
which would warrant a schedular rating in excess of the 30 
percent for the left wrist disorder for the periods from June 
1, 1995, to August 30, 1995; from February 1, 1996, to June 
24, 1997; and from August 1, 1997, to April 7, 1998.  
Therefore, the factors to be considered pursuant to 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 do not provide any basis for a rating 
in excess of 30 percent for the pertinent periods.

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a disability rating in excess of 30 percent for her left 
wrist disorder for the periods from June 1, 1995, to August 
30, 1995; from February 1, 1996, to June 24, 1997; and from 
August 1, 1997, to April 7, 1998.  Thus, the Board concludes 
that the preponderance of the evidence is against the claim, 
and it must be denied.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Moreover, the Board notes that in 
making the this determination it has taken into consideration 
the applicability of "staged ratings," pursuant to 
Fenderson, supra.  However, the record does not contain any 
competent medical evidence showing that the severity of the 
veteran's left wrist disorder met or nearly approximated the 
criteria necessary for a disability rating in excess of 30 
percent for any of the distinctive periods that are the 
subject of this appeal.


ORDER

Entitlement to a rating in excess of 30 percent for a left 
wrist disorder for the periods from June 1, 1995, to August 
30, 1995; from February 1, 1996, to June 24, 1997; and from 
August 1, 1997, to April 7, 1998, is denied.


		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

 

